IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT KNOXVILLE

                       DECEMB ER SESSION, 1997


EDDIE E. GLENN,             )
                                                     FILED
                                 C.C.A. NO. 03C01-9703-CC-00115
                                                  February 6, 1998
      Appe llant,           )
                            )                        Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk
                            )    UNION COUNTY
VS.                         )
                            )    HON. LEE ASBURY
STATE OF TENNESSEE,         )    JUDGE
                            )
      Appellee.             )    (Post-Conviction)


                ON APPEAL FROM THE JUDGMENT OF THE
                  CRIMINAL COURT OF UNION COUNTY


FOR THE APPELLANT:               FOR THE APPELLEE:

EDDIE GLENN, Pro Se              JOHN KNOX WALKUP
Route 4, Box 600                 Attorney General and Reporter
Pikeville, TN 37367-9243
                                 CLINTON J. MORGAN
                                 Assistant Attorney General
                                 425 5th Avenu e North
                                 Nashville, TN 37243

                                 WILLIAM PAUL PHILLIPS
                                 District Attorney General

                                 CLIFTON S. SEXTON
                                 Assistant District Attorney General
                                 P.O. Box 10
                                 Huntsville, TN 37756



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

DAVID H. WELLES, JUDGE
                                      ORDER


       The Petitioner, Eddie E. Glenn, appeals the trial court’s denial of his

petition for pos t-conv iction re lief. In this appeal, he argues that the trial court

failed to word its o rder of dism issal ade quately a nd urge s this Court to remand

to the trial court to evaluate h is claim of ineffective assista nce of coun sel fully.



       The Petitioner filed his first petition for post-conviction relief on August 30,

1991, which was d enied by the tr ial court on May 28, 1993, and which was

affirmed by this Court on March 8, 1995 . State v. Eddie Glenn, C.C.A. No.

03C01-9311-CR-00362, Union County (Tenn. Crim. App., Knoxville, March 8,

1995). The Petitioner’s second petition for post-conviction relief was filed on

December 1, 1994 and was dismissed by the trial court on Octob er 29, 19 96. It

is from th e orde r dism issing his second petition for post-conviction relief that the

Petitioner appeals.



       After review ing the record in this case , includ ing this Cour t’s opinion on the

first post-conviction petition and the allegations raised in the second petition, we

must conclud e that the general issue of ineffective assistance has been

previously determined and that any additional claims regard ing that issue have

been waived. Tenn. Code Ann. § 40-30-112(a) (repealed). It appears that the

Petitioner now raises additional facets of ineffective assistance and new evidence

he allege s were not pre viously prese nted b ecau se trial counsel and po st-

conviction coun sel did not prop erly investiga te. However, our supreme court has

determined that a petitioner is bound by the action or inaction of counsel in prior

post-conviction proceedings on the application of defenses of waiver and

                                           -2-
previous determ ination. Hous e v. State, 911 S.W.2d 705, 706 (Tenn. 19 95).

There fore, any failu re by th e Petitio ner or h is prior c ouns el in pre sentin g all

grounds for relief in a prio r procee ding resu lts in a waiver of those issues in any

subsequent post-conviction proceeding. Thus, the Petitioner’s claim of improper

jury instruction s has be en waive d. W e also conclude that the waiver issue was

previo usly determined in this Court’s opinion in the Petitioner’s first pos t-

conviction proceeding. Thus the petition for post-conviction relief was prope rly

dismissed.



       W e conclude that the evidenc e does not prep ondera te against the findings

of the trial judge and that no error of law requirin g a reve rsal of th e judg men t is

apparent on the re cord. Ba sed up on a tho rough re ading o f the record , the briefs

of the parties , and the la w gover ning the is sues p resente d for review , the

judgment of the tria l court is affirme d in ac corda nce w ith Rule 20 of the Court of

Criminal Appeals of Tennessee.




                                   ____________________________________
                                   DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
DAVID G. HAYES, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE




                                          -3-